DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama US 20110310554 in view of Wang US 8408662.

Regarding claim 1, Hiyama discloses a computer chassis (2 in Fig. 1) comprising: 
a top (top of 2 in Fig. 1), a bottom (bottom of 2 in Fig. 1), a front side (front of 2 in Fig. 1), a back side (2a in Fig. 1) that is opposite the front side (front of 2), a left side (left side of 2 in Fig. 1), and a right side (right side of 2 in Fig. 1) that is opposite the left side (left side of 2); 
a rear I/O opening (3 in Fig. 1 and 3b) in the back side (2a) and configured to receive a rear I/O panel (4 in Fig. 1, 2b and 3a), 
where the rear I/O panel (4) comprises 
a first tab (4g in Fig. 3a and 4c) configured to engage an interior surface of the computer chassis (2 as depicted in Fig. 4c) and 
a second tab (4f  in Fig. 3a and 4c) configured to engage an exterior surface of the computer chassis (2 as depicted in Fig. 4c).
Hiyama does not explicitly disclose a front input/output (I/O) opening formed in the front side and configured to receive a front I/O panel, 
where the front I/O panel comprises 
a first tab configured to engage an interior surface of the computer chassis and 
a second tab configured to engage an exterior surface of the computer chassis.
However, Wang discloses a front input/output (I/O) opening  (31 in Fig. 1) formed in a front side (30 in Fig. 1) and configured to receive a front I/O panel (10 in Fig. 1), 
where the front I/O panel (10) comprises 
a first tab (1355 in Fig. 1) configured to engage an interior surface of a computer chassis (chassis having 30 as depicted in Fig. 6) and 
a second tab (1333 in Fig. 1) configured to engage an exterior surface of the computer chassis (chassis having 30 as depicted in Fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the front side of Hiyama include a front input/output (I/O) opening formed in the front side and configured to receive a front I/O panel, where the front I/O panel comprises a first tab configured to engage an interior surface of the computer chassis and a second tab configured to engage an exterior surface of the computer chassis, as taught by Wang, in order to provide the user with front input output connectors for easy access.

Regarding claim 5, Hiyama in view of Wang discloses the computer chassis of claim 1, where the rear I/O panel (4 of Hiyama) is configured with a layout of I/O openings (4a in Fig. 2b of Hiyama) that conform with a layout of I/O ports of a selected motherboard (board not shown see [0054] of Hiyama).

Regarding claim 6, Hiyama in view of Wang discloses the computer chassis of claim 5, where the rear I/O panel (4 of Hiyama) includes inwardly extending tabs (4c1/4c2 in Fig. 3a) and outwardly extending tabs (4f of Hiyama) configured to engage with inner surfaces and outer surfaces, respectively, of the computer chassis (2 of Hiyama).

Regarding claim 7, Hiyama in view of Wang discloses the computer chassis of claim 6, where at least one of the inwardly extending tabs (4c1/4c2 of Hiyama) and the outwardly extending tabs (4f of Hiyama) includes a return flange (4g of Hiyama).

Regarding claim 8, Hiyama in view of Wang discloses the computer chassis of claim 1, where the front I/O panel (10 of Wang) is configured with a layout of I/O openings (111 and 113 in Fig. 2 of Wang) that conform with a layout of I/O ports or buttons of a selected motherboard (board not shown see [0054] of Hiyama).

Regarding claim 9, Hiyama in view of Wang discloses the computer chassis of claim 8, where the front I/O panel (10 of Wang) includes inwardly extending tabs (1355) and outwardly extending tabs (1333 of Wang) configured to engage with inner surfaces and outer surfaces, respectively, of the computer chassis (2 of Hiyama).

Regarding claim 10, Hiyama in view of Wang discloses the computer chassis of claim 1, where a top panel (top panel of 2 in Fig. 1 of Hiyama) of the top comprises a downwardly extending lip (2a in fig. 1 of Hiyama) configured to locate the rear I/O panel (4 of Hiyama).

Regarding claim 11, Hiyama discloses a computer chassis (2 in Fig. 1) comprising: 
a top (top of 2 in Fig. 1), a bottom (bottom of 2 in Fig. 1), a front side (front of 2 in Fig. 1), a back side (2a in Fig. 1) that is opposite the front side (front of 2), a left side (left side of 2 in Fig. 1), and a right side (right side of 2 in Fig. 1) that is opposite the left side (left side of 2); 
a rear I/O opening (3 in Fig. 1 and 3b) in the back side (2a) and configured to receive a rear I/O panel (4 in Fig. 1, 2b and 3a).
Hiyama does not explicitly disclose a front input/output (I/O) opening formed in the front side and configured to receive a front I/O panel, 
where the front I/O panel comprises at least one snap connector configured to engage a slot of the computer chassis.
However, Wang discloses a front input/output (I/O) opening  (31 in Fig. 1) formed in a front side (30 in Fig. 1) and configured to receive a front I/O panel (10 in Fig. 1), 
where the front I/O panel (10) comprises at least one snap connector (1355/1333 in Fig. 1) configured to engage a slot (slot formed by 30 and its top wall) of the computer chassis (chassis having 30 as depicted in Fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the front side of Hiyama include a front input/output (I/O) opening formed in the front side and configured to receive a front I/O panel, where the front I/O panel comprises at least one snap connector configured to engage a slot of the computer chassis, as taught by Wang, in order to provide the user with front input output connectors for easy access.

Regarding claim 12, Hiyama in view of Wang discloses the computer chassis of claim 11, where the rear I/O panel (4 of Hiyama) comprises at least one snap connector (4a/4g in Fig. 3b of Hiyama) configured to engage a slot (slot of 3 in Fig. 3a and 4c of Hiyama) of the computer chassis (2 of Hiyama).

Regarding claim 15, Hiyama in view of Wang discloses the computer chassis of claim 11, where the rear I/O panel (4 of Hiyama) is configured with a layout of I/O openings (4a in Fig. 2b of Hiyama) that conform with a layout of I/O ports of a selected motherboard (board not shown see [0054] of Hiyama).

Regarding claim 16, Hiyama in view of Wang discloses the computer chassis of claim 15, where the front I/O panel (10 of Wang) is configured with a layout of I/O openings (111 and 113 in Fig. 2 of Wang) that conform with a layout of I/O ports or buttons of a selected motherboard (board not shown see [0054] of Hiyama).

Regarding claim 17, Hiyama in view of Wang discloses the computer chassis of claim 16, where each of the front I/O panel (10 of Wang) and the rear I/O panel (4 of Hiyama) comprises a perimeter, and a plurality of snap connectors (4a/4g in Fig. 3b of Hiyama and 1355/1333 in Fig. 1 of Wang) disposed on the perimeter (as depicted in Fig. 3b of Hiyama and 1 of Wang).

Regarding claim 18, Hiyama in view of Wang discloses the computer chassis of claim 17, where each of the plurality of snap connectors (4a/4g in Fig. 3b of Hiyama and 1355/1333 in Fig. 1 of Wang) is positioned and aligned with a corresponding slot formed in either the front I/O opening (31 in Fig. 1 of Wang) or the rear I/O opening (3 in Fig. 1 and 3b of Hiyama).

Regarding claim 19, Hiyama discloses (a structure that would follow steps of) a method of forming a computer chassis, the method comprising: 
providing a top (top of 2 in Fig. 1), a bottom (bottom of 2 in Fig. 1), a front side (front of 2 in Fig. 1), a back side (2a in Fig. 1) that is opposite the front side (front of 2), a left side (left side of 2 in Fig. 1), and a right side (right side of 2 in Fig. 1) that is opposite the left side (left side of 2); 
providing a rear I/O opening (3 in Fig. 1 and 3b) in the back side (2a) and configured to receive a rear I/O pane (4 in Fig. 1, 2b and 3a); and 
inserting the rear I/O panel (4) in the rear I/O opening (3 as depicted in Fig. 4a-4c).
Hiyama does not explicitly disclose providing a front input/output (I/O) opening formed in the front side and configured to receive a front I/O panel, where the front I/O panel comprises at least one snap connector configured to engage a slot of the computer chassis; and 
inserting the front I/O panel in the front I/O opening.
However, Wang discloses (a structure that would follow steps of) providing a front input/output (I/O) opening  (31 in Fig. 1) formed in a front side (30 in Fig. 1) and configured to receive a front I/O panel (10 in Fig. 1), 
where the front I/O panel (10) comprises at least one snap connector (1355/1333 in Fig. 1) configured to engage a slot (slot formed by 30 and its top wall) of a computer chassis (chassis having 30 as depicted in Fig. 6); and 
inserting the front I/O panel (10) in the front I/O opening (31 as depicted in Fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the front side of Hiyama with a front input/output (I/O) opening formed in the front side and configured to receive a front I/O panel, where the front I/O panel comprises at least one snap connector configured to engage a slot of the computer chassis; and inserting the front I/O panel in the front I/O opening, as taught by Wang, in order to provide the user with front input output connectors for easy access.

Claim(s) 3-4, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama in view of Wang as applied to claims 1, 11 and 19 above, and further in view of Xanthopoulos US 5600538.

Regarding claim 3, Hiyama in view of Wang discloses the computer chassis of claim 1.
 Hiyama in view of Wang does not explicitly disclose further comprising a shell disposed around the computer chassis.
However, Xanthopoulos discloses a computer chassis (14 in Fig. 8) further comprising a shell (360/380/382/400/420 in Fig. 8) disposed around the computer chassis (14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to haver the computer chassis of Hiyama in view of Wang further comprising a shell disposed around the computer chassis, as taught by Xanthopoulos, in order to provide the user with an esthetically pleasing decorative look.

Regarding claim 4, Hiyama in view of Wang in view of Xanthopoulos discloses the computer chassis of claim 3, where the shell (360/380/382/400/420 in Fig. 8) comprises openings (openings of 420) configured to receive the front I/O panel.

Regarding claim 14, Hiyama in view of Wang discloses the computer chassis of claim 11.
Hiyama in view of Wang does not explicitly disclose further comprising a shell disposed around the computer chassis.
However, Xanthopoulos discloses a computer chassis (14 in Fig. 8) further comprising a shell (360/380/382/400/420 in Fig. 8) disposed around the computer chassis (14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to haver the computer chassis of Hiyama in view of Wang further comprising a shell disposed around the computer chassis, as taught by Xanthopoulos, in order to provide the user with an esthetically pleasing decorative look.

Regarding claim 20, Hiyama in view of Wang discloses the method of claim 19.
Hiyama in view of Wang does not explicitly disclose further comprising attaching a shell disposed around the computer chassis.
However, Xanthopoulos discloses a computer chassis (14 in Fig. 8) further comprising attaching a shell (360/380/382/400/420 in Fig. 8) disposed around the computer chassis (14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to haver the computer chassis of Hiyama in view of Wang further comprising attaching a shell disposed around the computer chassis, as taught by Xanthopoulos, in order to provide the user with an esthetically pleasing decorative look.

Allowable Subject Matter
Claims 2 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “further comprising a bottom panel comprising: 
a first upwardly extending tab configured to engage an outer surface of the
front I/O panel; 
a second upwardly extending tab configured to engage an inner surface of the front I/O panel; 
a third upwardly extending tab configured to engage an outer surface of the rear I/O panel; and 
a fourth upwardly extending tab configured to engage an inner surface of the rear I/O panel”.  

Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11, a combination of limitations that “further comprising a bottom panel comprising: 
a first upwardly extending tab configured to engage an outer surface of the front I/O panel;
a second upwardly extending tab configured to engage an inner surface of the front I/O panel;
a third upwardly extending tab configured to engage an outer surface of the rear I/O panel; and
a fourth upwardly extending tab configured to engage an inner surface of the rear I/O panel”.  
None of the reference art of record discloses or renders obvious such a combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng US 20120020016 Fig. 16, Laio US 20030030972 Fig. 1 disclose a computer chassis with front and rear I/O panel and a shell;
Chen US 20040075974 Fig. 1, Lambert US 20050213294 Fig. 2a, Li US 20050237706 Fig. 1 disclose a computer chassis with front and rear I/O panel;
Chen US 20080151488 Fig. 1-3, Jarret US 5865518 Fig. 6, Liu US 6304438 Fig. 8, Lai US 9927849 Fig. 6 disclose an I/O panel with tabs;
Qian US 20130063005 Fig. 1-6, Stegenga US 4652969 Fig. 2, Liu US 5269598 Fig. 11 disclose an I/O panel with snap fit tabs;
Buskmiller US 6284970 discloses a computer chassis with panels having tabs;
Herrick US 5278351 Fig. 5 discloses a computer chassis with panels having EMI clips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841